Citation Nr: 0428714	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  97-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied reopening of the claim 
for service connection for PTSD.  In March 1999, a hearing 
was held before the undersigned Veterans Law Judge.

A review of the record reveals that a claim for service 
connection for PTSD was previously denied by a November 1994 
Board decision.  The September 1996 rating decision on appeal 
did not explicitly address whether new and material evidence 
had been submitted to reopen this previously denied claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been recharacterized as shown above.  

In a decision dated April 18, 2000, the Board denied this 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 22, 2003, memorandum decision, the Court vacated the 
Board's April 2000 decision, and this issue was returned to 
the Board for further development and adjudication.

In April 2004, the veteran's representative submitted 
additional evidence to the Board and requested that the case 
be remanded to the RO for review of this evidence.  However, 
based on the additional evidence, the Board is able to grant 
the benefit sought on appeal, and there is no prejudice to 
the veteran in doing so rather than remanding the claim to 
the RO.


FINDINGS OF FACT

1.  In November 1994, the Board denied a claim for service 
connection for PTSD.  The veteran did not appeal that 
decision.

2.  Some of the evidence received since 1994 is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  It is more likely than not that the veteran engaged in 
combat with the enemy during his service in Vietnam.

4.  The veteran has PTSD, which the medical evidence 
indicates is likely due to exposure to traumatic events 
during service.


CONCLUSIONS OF LAW

1.  The November 1994 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 7103(a) and 
7104 (West 2002).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (1995).

3.  The veteran is entitled to service connection for post-
traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since 1983, the veteran has filed several claims for service 
connection for PTSD.  The extensive medical evidence of 
record, dated from 1972, shows various diagnoses of PTSD 
beginning in approximately 1982.  Although diagnosis of PTSD 
had been rendered, medical professionals also rendered 
opinions that the veteran did not meet the diagnostic 
criteria for PTSD because the alleged stressors were 
insufficient to cause PTSD.

In a November 1994 decision, the Board denied a claim for 
service connection for PTSD.  When the Board disallows a 
claim, a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  A decision of the Board 
is final unless the Chairman orders reconsideration.  
38 U.S.C.A. §§ 7103(a) and 7104(a); 38 C.F.R. § 20.1100.  In 
March 1995, the Board denied the veteran's motion for 
reconsideration.  Therefore, the November 1994 Board decision 
is final.

In March 1995, the RO received the veteran's claim for 
service connection for PTSD.  Since the claim had been 
previously denied, that is a claim to reopen.  In order to 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1995); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to November 1994 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Since November 1994, the following evidence has been 
received:  (1) the veteran's contentions, including those 
raised at a personal hearing in 1999; (2) VA outpatient 
records for treatment from 1994-1995 and 2001-2002; (3) 
medical records from Hector Cases, M.D., (4) a document from 
the Department of the Army indicating that the veteran was 
authorized to wear the Republic of Vietnam Gallantry Cross 
with Palm Unit Citation Badge; and (5) various military 
reports such as lessons learned, operational reports, and 
officer debriefing reports.

With the exception of the cumulative nature of the veteran's 
contentions and the medical evidence showing that he has been 
diagnosed with PTSD, the rest of the evidence received since 
1994 is new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis added).

As noted above, an April 2000 Board decision denied reopening 
this claim.  The basis of the remand from the Court was a 
conclusion that the Board had not provided sufficient reasons 
and bases as to the significance, if any, of the veteran's 
receipt of the Republic of Vietnam Gallantry Cross.  


The Board concludes that the veteran has now submitted 
material evidence.  Specifically, the military reports 
submitted by his representative in April 2004 "contribute to 
a more complete picture of the circumstances" of the 
veteran's military service, to include the issue of whether 
he was, in fact, exposed to combat.  Assuming the credibility 
of this evidence, see Justus, supra, the additional evidence 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

The claim for PTSD in this case was filed in March 1995.  
Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

In summary, the veteran claims his experiences during the 
Vietnam War led to development of PTSD.  He alleges that he 
served in a combat zone in Vietnam and was subjected to enemy 
attacks, firefights with the enemy while on patrol, and death 
or wounding of various friends. 

There are numerous competent medical diagnoses of PTSD in 
this case, by both private and VA physicians, attributed to 
the veteran's account of his military service.  The pertinent 
issue in this case, and the basis of the prior denials of the 
claim, is whether there is sufficient corroboration of the 
veteran's statements.  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  However, if the claimed stressor is related to 
combat, service department evidence that the appellant 
engaged in combat or that the appellant was awarded a combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The veteran's military personnel records reflect that he 
served in Vietnam from April 1970 to March 1971 with 
Headquarters Company of the 54th General Support Group.  He 
has been awarded a National Defense Service Medal, a Vietnam 
Service Medal, and a Vietnam Campaign Medal.  A National 
Defense Service Medal was awarded if a veteran served 
honorably between January 1, 1961, and August 14, 1974.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973 in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, at 7-7, September 1996.  

As noted above, the veteran has recently submitted evidence 
that he is also authorized the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation Badge.  The Vietnam Cross of 
Gallantry with Palm was awarded by the Vietnamese government 
and may, or may not, signify that the veteran engaged in 
combat.  

The veteran's military occupational specialty is given as 
communications center specialist on his discharge documents, 
but he claims that he primarily served as a radio operator in 
Dalat as part of a mobile unit assisting with Logistical 
Support Activities (LSAs).  The additional military reports 
submitted by the veteran's representative in April 2004 
document that the 54th Support Group provided "combat service 
support" to various military forces and that the 
Headquarters Group established and operated LSAs, including 
in the Dalat area.  These records also show that the 
veteran's unit was awarded a meritorious unit citation for 
providing combat support services between October 1970 and 
October 1971.  Reports from the U.S. Army Support Command at 
Cam Ranh Bay document that various units were subject to 
rocket/mortar attacks and ambushes/snipings, although the 
54th Support Group is not expressly mentioned.  Daily Staff 
Journals show that the LSAs were at various levels of alert 
at different times and that some received sniper fire.

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  None of the 
military documents described above verify the veteran's 
specific activities or exposure to combat.  However, the 
incidents he describes are entirely consistent with the place 
and circumstances of the veteran's service, as shown by the 
military reports.  It is clear that the veteran's unit 
provided combat support services, which could have reasonably 
placed them in close proximity to actual combat.  Moreover, 
it is clear that various parts of the veteran's unit, the 
LSAs, were subjected to enemy fire during the time period the 
veteran served in Vietnam.  Corroboration of every detail of 
a stressor under such circumstances, such as the claimant's 
own personal involvement, is not necessary.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, the Court 
held the Board had erred by requiring corroboration of the 
appellant's actual physical proximity to (or firsthand 
experience with) and personal participation in the claimed 
rocket attacks.  The facts in this case are similar to 
Pentecost, as the Board now has evidence showing the 
veteran's unit was subjected to enemy attacks, which is 
sufficient to imply his personal exposure.  

The Board recognizes that the evidence in this case is not 
definitive, but at any rate one of the veteran's military 
awards, the Vietnam Gallantry Cross, suggests the possibility 
of combat, and the unit records also suggest that exposure to 
combat was likely.  Although it is true that the veteran's 
in-service experiences have not been corroborated by official 
documents, nor could they be, consideration of the veteran's 
claim in light of his service with a combat support group is 
sufficient to place the evidence in equipoise regarding this 
claim.  The veteran is entitled to have the benefit of the 
doubt resolved in his favor, and the Board concludes he 
engaged in combat with the enemy.

There are numerous diagnoses of PTSD in the record, and an 
independent medical opinion in 1993 concluded that the 
veteran met the diagnostic criteria for diagnosis of PTSD.  
The record at that time failed to document the specific 
incidents described by the veteran and, for this reason, the 
sufficiency of the stressors was called into question.  Since 
that time, the requirement that the stressful event be 
outside the range of usual human experience has been replaced 
with the requirement that the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury to self or others and the 
person's response involved intense fear, helplessness, or 
horror.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)) at 209.  The veteran's 
description of the events he experienced during his service 
in Vietnam, and which are consistent with his service with a 
combat support group, certainly meet the criteria for a 
"stressful" event.  Since the Board has concluded he 
engaged in combat with the enemy, his statements in this 
respect must be accepted as true, since they are consistent 
with such service.

Therefore, the evidence of record now shows likely combat 
service, stressful events from such service, and numerous 
diagnoses of PTSD.  The Board recognizes, again, that the 
medical evidence in this case is not entirely clear, in that 
some medical professionals have previously concluded the 
criteria for diagnosis of PTSD were not met - although those 
opinions were based on the insufficiency of the stressor.  
There are other medical opinions, however, indicating the 
veteran has PTSD, and the definition of an adequate stressor 
has changed, to the veteran's favor, as noted above.  
Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the veteran has PTSD as a result 
of his military service.
  

ORDER

The claim is reopened, and entitlement to service connection 
for post-traumatic stress disorder (PTSD) is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



